Citation Nr: 0533916	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-05 801	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain with degenerative disc disease of the 
lumbosacral spine and herniated nucleus pulposus of L-5/S-1, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from 1977 to 1997.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The veteran provided testimony before a Hearing Officer at 
the RO in December 1993.  He subsequently provided testimony 
via videoconferencing before a Veterans Law Judge in December 
2004; transcripts of both hearings are in the file.

When previously before the Board in 2004 and 2005, the 
pending appellate issues were entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine with herniated nucleus pulposus, L-5/S-1; and 
entitlement to an increased (compensable) evaluation for 
lumbosacral strain. 
 
A decision by the Board in February 2005, held that the 
veteran's degenerative disc disease of the lumbosacral spine 
with herniated nucleus pulposus, L-5/S-1, was reasonably due 
in part to in-service injuries and could not be dissociated 
from service-connected lumbosacral strain.  The Board 
remanded the case for reevaluation of the now overall 
service-connected back disability. 

In subsequent rating actions, the RO assigned a 50 percent 
rating for service-connected lumbosacral strain with 
degenerative disc disease of the lumbosacral spine and 
herniated nucleus pulposus of L-5/S-1.  [Service connection 
is also in effect for disability involving the right 5th 
metacarpal joint, hepatitis, and keloid scar on the chest, 
each evaluated as noncompensably disabling; these are not 
pending appellate issues].  The date assigned for the 
increased rating for the aggregate back disability was 
November 8, 2000.



The case was returned to the Board for further appellate 
review.



FINDING OF FACT

In a document dated November 8, 2005, prior to the 
promulgation of a decision in this appeal, the Board received 
notification from the appellant that he was satisfied with 
the decision and that a withdrawal of this appeal is 
requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.





ORDER

The appeal is dismissed.


                       
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


